NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


MATTHEW RYBOLT, DOC #D91874,                      )
                                                  )
              Appellant,                          )
                                                  )
v.                                                )   Case No. 2D18-1841
                                                  )
STATE OF FLORIDA,                                 )
                                                  )
              Appellee.                           )
                                                  )

Opinion filed July 12, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Pinellas
County, Joseph A. Bulone, Judge.

Matthew Rybolt, pro se.



PER CURIAM.


              Affirmed.



LaROSE, SLEET, and SMITH, JJ., Concur.